Opinion by
Mb. Justice Dean,
In this case, the defendant in No. 45, October term, 1902, in which we affirmed the decree of the court below is now plaintiff and appellant in No. 44 of same term. In this case the court below, on facts found and the law, dismissed plaintiff’s bill; from that decree it brings this appeal. We have nothing to add to what is said in No. 45, the case referred to, opinion handed down this day. The decree in this case is affirmed on the findings of fact and conclusions of law of the court below.